Exhibit 10.3
Execution Version
MORTGAGE PURCHASE AGREEMENT
     This MORTGAGE PURCHASE AGREEMENT (this “Agreement”), dated as of
September 30, 2008, is made and entered into by and between Care Investment
Trust Inc., a Maryland Corporation (“Seller”) and CIT Healthcare LLC, a Delaware
limited liability company (the “Buyer”). Seller and Buyer may hereinafter be
referred to individually as a “Party” or collectively as the “Parties”.
W I T N E S S E T H:
     WHEREAS, Exhibit A attached hereto contains a list of all of the mortgage
loans owned by Seller as of the date hereof (each a “Mortgage Asset”); and
     WHEREAS, subject to the terms and conditions hereof, the Parties may from
time-to-time enter into transactions (each a “Transaction”) in which Seller
agrees to sell and transfer to Buyer, and Buyer agrees to purchase from Seller,
certain Mortgage Assets.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt an adequacy of which is hereby acknowledged, the
Parties hereto (intending to be legally bound) hereby agree as follows:
ARTICLE 1.
DEFINITIONS
     1.1 Defined Terms. As used herein, the terms below have the following
meanings:
          (a) “Affiliate” means, with respect to a Party, any individual or
entity that controls, is controlled by, or is under common control with, such
Party.
          (b) “Agreement” has the meaning set forth in the preamble of this
Agreement.
          (c) “Assignment Agreement” has the meaning set forth in Section 2.6.
          (d) “Business Day” means any day other than a Saturday, a Sunday or a
day on which banks in the City of New York are required, permitted or
authorized, by applicable law or executive order, to be closed for regular
banking business.
          (e) “Buyer” has the meaning set forth in the preamble of this
Agreement.

1



--------------------------------------------------------------------------------



 



          (f) “Engagement Date” has the meaning set forth in Section 2.2.
          (g) “Exercise Date” means the date upon which Seller provides written
notice to Buyer exercising its Sale Right in accordance with Section 2.1 hereof.
          (h) “Exercise Notice” has the meaning set forth in Section 2.1.
          (i) “Fair Market Value” has the meaning set forth in Section 2.2.
          (j) “Fair Market Value Arbitrator” means an individual or entity
selected, by written agreement of the Parties within three (3) Business Day
after an Objection Notice is delivered by a Party, to review the Third Party
Appraiser’s determination of Fair Market Value, which individual or entity must
be independent of both Parties (within the meaning of the director independence
rules of the New York Stock Exchange); provided however if the Parties have not
agreed to a Fair Market Value Arbitrator by 5 p.m. New York City time on the
date that is three (3) Business Day after an Objection Notice is delivered, the
Third Party Appraiser shall promptly appoint a Fair Market Value Arbitrator that
is independent of both Parties (within the meaning of the director independence
rules of the New York Stock Exchange).
          (k) “Fair Market Value Arbitrator’s Determination” has the meaning set
forth in Section 2.2.
          (l) “Mortgage Asset” has the meaning set forth in the Recitals.
          (m) “Objection Deadline” has the meaning set forth in Section 2.2.
          (n) Objection Notice” has the meaning set forth in Section 2.2.
          (o) “Objecting Party” has the meaning set forth in Section 2.2.
          (p) “Party” or “Parties” has the meaning set forth in the preamble of
this Agreement.
          (q) “Par Value” means, with respect to any Mortgage Asset, the
outstanding principal balance of such Mortgage Asset as of the Transaction
Closing Date with respect to such Mortgage Asset.
          (r) “Resignation Notice” has the meaning set forth in the definition
of Third Party Appraiser.
          (s) “Revocation Notice” has the meaning set forth in Section 2.3.
          (t) “Sale Price” has the meaning set forth in Section 2.2.
          (u) “Sale Right” has the meaning set forth in Section 2.1.
          (v) “Seller” has the meaning set forth in the preamble of this
Agreement.
          (w) “Termination Date” has the meaning set forth in Section 2.1.
          (x) “Third Party Appraiser” means Column Financial Inc.; provided,
however, if Column Financial Inc. shall have notified the Company that it is no
longer willing to serve as Third Party Appraiser under this Agreement (a
“Resignation Notice”), “Third Party Appraiser” shall mean a successor Third
Party Appraiser that is independent of both Parties (within the meaning of the
director independence rules of the New York

2



--------------------------------------------------------------------------------



 



Stock Exchange) and agreed to in writing by the Parties in advance of the
effective date of the Resignation Notice; and provided further if the Parties
have not agreed to a successor Third Party Appraiser by the effective date of
the Resignation Notice, the Third Party Appraiser shall appoint a successor
Third Party Appraiser that is independent of both Parties (within the meaning of
the director independence rules of the New York Stock Exchange) effective as of
the effective date of such Resignation Notice.
          (y) “Transaction” has the meaning set forth in the Recitals.
          (z) “Transaction Closing” means the consummation of the purchase of
one or more Mortgage Assets for the Sale Price pursuant to Seller’s exercise of
the Sale Right in accordance with Section 2.1 hereof.
          (aa) “Transaction Closing Date” means, with respect to any Mortgage
Asset, the date on which a Transaction Closing occurs with respect to such
Mortgage Asset.
ARTICLE 2.
SALE RIGHT
     2.1 Obligation; Exercise. At any time and from time-to-time from the date
of this Agreement to 5:00 p.m., New York City time, on September 30, 2009 (the
“Termination Date”), Seller shall have the right, but not the obligation (the
“Sale Right”), by providing written notice to Buyer in accordance with this
Section 2.1 (each an “Exercise Notice”), to cause Buyer to purchase on the
Transaction Closing Date any or all of the Mortgage Assets then owned by Seller
for the Sale Price of such Mortgage Assets; provided, however, that in no event
shall Buyer be required to purchase any Mortgage Asset after it has purchased
Mortgage Assets with an aggregate Sale Price of One Hundred Twenty Five Million
Dollars ($125,000,000) pursuant to this Agreement. Each Exercise Notice shall
specify (a) Seller’s intention to exercise the Sale Right granted hereunder,
(b) the identity of the Mortgage Asset or Mortgage Assets to be sold, (c) the
Exercise Date, and (d) wire instructions for payment of the Sale Price on the
Transaction Closing Date.
     2.2 Calculation of Sale Price. Upon receipt of an Exercise Notice, Buyer
shall promptly, but in no event later than two (2) Business Day after receipt by
Buyer of the Exercise Notice, submit a request (the date on which such request
is submitted the “Engagement Date”) to the Third Party Appraiser to determine
the fair market value, as of the Exercise Date, of the Mortgage Assets
identified in the Exercise Notice (the “Fair Market Value”) and Buyer shall
instruct the Third Party Appraiser to deliver its calculation of Fair Market
Value simultaneously to each of Seller and Buyer within five (5) Business Days
after the Engagement Date. If, upon receipt of the Third Party Appraiser’s
determination of Fair Market Value, either Party disagrees with such
determination, such Party (the “Objecting Party”) may, by written notice (an
“Objection Notice”) to the other Party by 5:00 p.m. New York City time on the
date that is two (2) Business Days following receipt by the Objecting Party of
the Third Party Appraiser’s determination (the “Objection Deadline”), request
that the Third Party Appraiser’s determination of Fair Market Value be appealed
to the Fair Market Value Arbitrator and

3



--------------------------------------------------------------------------------



 



the Objecting Party shall, upon appointment of the Fair Market Value Arbitrator,
instruct the Fair Market Value Arbitrator to render its determination of the
Fair Market Value of the Mortgage Assets identified in the applicable Exercise
Notice to both Parties within five (5) Business Days after such instruction.
Each Objection Notice must contain the Objecting Party’s calculation of the Fair
Market Value of the Mortgage Assets identified in the applicable Exercise Notice
and its basis for calculating such Fair Market Value. If a Party fails to
deliver an Objection Notice with respect to the Third Party Appraiser’s
determination of Fair Market Value of the Mortgage Assets identified in any
Exercise Notice by the Objection Deadline, such Party shall be deemed to agree
with, and have adopted, the Third Party Appraiser’s determination of Fair Market
Value. If neither Party delivers an Objection Notice with respect to the Third
Party Appraiser’s determination of Fair Market Value of the Mortgage Assets
identified in any Exercise Notice by the Objection Deadline, the Third Party
Appraiser’s determination of Fair Market Value shall be final and binding on the
Parties as of the Objection Deadline. If one or more Objection Notices are
delivered by the Objection Deadline, the Fair Market Value Arbitrator’s
determination of Fair Market Value shall be final and binding on the Parties as
of the date on which such determination (the “Fair Market Value Arbitrator’s
Determination”) is delivered to both Parties. For all purposes of this
Agreement, the “Sale Price” of any Mortgage Asset shall be equal to the Fair
Market Value of such Mortgage Asset as finally determined pursuant to this
Section 2.2.
     2.3 Revocation of Exercise Notice; Maximum Fair Market Value.
Notwithstanding anything to the contrary in this Agreement, (a) Seller may, at
any time up until the Transaction Closing Date with respect to a Mortgage Asset,
revoke its Notice of Exercise with respect to such Mortgage Asset by providing
written notice thereof to Buyer (a “Revocation Notice”) and, in the event of
delivery of such a Revocation Notice, Seller shall have no obligation to sell
the Mortgage Asset that is the subject of such Revocation Notice to Buyer
pursuant to this Agreement on the Transaction Closing Date set forth in the
applicable Exercise Notice or at all; provided, however, that delivery of a
Revocation Notice with respect to any Mortgage Asset shall not prejudice
Seller’s right to include such Mortgage Asset in a subsequent Exercise Notice
during the term of this Agreement, and (b) in no event shall Buyer be obligated
to purchase any Mortgage Asset pursuant to this Agreement if the Fair Market
Value of such Mortgage Asset, as finally determined in accordance with
Section 2.2, is greater than one hundred five percent (105%) of the Par Value of
such Mortgage Asset.
     2.4 Conditions to Closing.
          (a) The obligation of Seller to transfer the Assets to Buyer in
exchange for the applicable Sale Price pursuant to an Assignment Agreement shall
be subject to the following additional conditions (which conditions may be
waived by Seller in Seller’s sole discretion):
               (1) that at the time of the Transaction Closing of such transfer,
each of the representations and warranties of Buyer made in the Assignment
Agreement shall be true and correct; and

4



--------------------------------------------------------------------------------



 



               (2) all required approvals and consents to the transactions
contemplated by the Assignment Agreement relating to such transfer shall have
been obtained from all necessary third parties.
          (b) The obligation of Buyer to pay the Sale Price to Seller in
exchange for the transfer of Assets pursuant to an Assignment Agreement shall be
subject to the following additional conditions (which conditions may be waived
by Buyer in Buyer’s sole discretion):
               (1) that at the time of the Transaction Closing of such Transfer,
each of the representations and warranties of Seller made in the Assignment
Agreement shall be true and correct;
               (2) Seller shall have executed and delivered to Buyer the
Transfer Instruments required by the Assignment Agreement, executed by Seller
and all other required parties other than Buyer;
               (3) all required approvals and consents to the transactions
contemplated by the Assignment Agreement shall have been obtained from all
necessary third parties; and
               (4) to the best of Seller’s knowledge, there shall be no material
pending or threatened litigation regarding the Mortgage Assets that are the
subject of such transfer.
     2.5 Costs of Fair Market Value Determinations. Each of Seller and Buyer
shall be responsible for paying fifty percent (50%) of the fees, costs and
expenses associated with the Third Party Appraiser’s determination of Fair
Market Value. Any fees, costs and expenses associated with the Fair Market Value
Arbitrator’s determination of Fair Market Value shall be borne by the Party
whose calculation of Fair Market Value differed by the greatest amount from the
Fair Market Value Arbitrator’s Determination (it being understood that if a
Party fails to deliver an Objection Notice by the Objection Deadline, its
calculation of Fair Market Value shall be deemed to be equal to the Third Party
Appraiser’s determination of Fair Market Value).
     2.6 Transaction Closing. Each Transaction Closing shall occur at
10:00 a.m., New York City time, on the date that is three (3) Business Days
after the applicable Sale Price has been finally determined pursuant to
Section 2.2 . On the Transaction Closing Date with respect to any particular
Mortgage Assets, the Parties shall consummate the sale of such Mortgage Assets
pursuant to an assignment agreement substantially in the form of Exhibit B
attached hereto (each an “Assignment Agreement”), against delivery by the Buyer
of the Sale Price for such Mortgage Assets. Delivery of the Sale Price by the
Buyer shall be made in U.S. dollars by wire transfer in immediately available
funds to the account or accounts designated by Seller in the Exercise Notice.

5



--------------------------------------------------------------------------------



 



ARTICLE 3.
OBLIGATION ABSOLUTE AND UNCONDITIONAL
     3.1 Obligation Absolute and Unconditional. Subject to Sections 2.2 and
2.4(b), the obligation of Buyer, upon delivery of an Exercise Notice by Seller
(which Exercise Notice has not been revoked as of the applicable Transaction
Closing Date by Seller’s delivery of a Revocation Notice to Buyer), to pay the
Sale Price for the Mortgage Assets that are the subject of such Exercise Notice
on the applicable Transaction Closing Date shall be absolute and unconditional
and shall not be subject to any right of set-off or defense whatsoever, whether
in law or equity, including force majeure.
ARTICLE 4.
MISCELLANEOUS
     4.1 Notices. All notices, requests and other communications to any Party
hereunder shall be in writing (including facsimile or similar writing) and shall
be given,
     If to the Seller:
Care Investment Trust Inc.
c/o CIT Healthcare LLC
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attention: Chief Financial Officer
Facsimile No.: (212) 771-9317
     If to Buyer:
CIT Healthcare LLC
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attention: President
Facsimile No.: (212) 771-9317
     4.2 Entire Agreement: No Other Representations. This Agreement and the
exhibits attached hereto constitute the entire agreement between the Parties
with respect to the subject matter hereof, and supersede all other prior
agreements and understandings, both written and oral, between the Parties, with
respect to the subject matter hereof.
     4.3 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and

6



--------------------------------------------------------------------------------



 



purpose of such invalid or unenforceable provision and (b) the remainder of this
Agreement and the application of such provision to other persons or entities or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
     4.4 Interpretation. The section references and headings herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
     4.5 Successors and Assigns. No Party may assign any of its rights or
delegate any of its duties or obligations under this Agreement, except that
Buyer may, upon notice to Seller, delegate its duties or obligations hereunder
to any Affiliate or Affiliates of Buyer. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.
     4.6 Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which shall constitute one instrument. The Parties may execute this
Agreement by the facsimile exchange of executed signature pages.
     4.7 No Joint Venture or Partnership; No Third Party Beneficiaries.
          (a) Seller and Buyer intend that the relationships created hereunder
be solely that of purchaser and seller. Nothing herein is intended to create a
joint venture, partnership, tenancy in common, or joint tenancy relationship
between the Seller, on the one hand, and Buyer, on the other hand.
          (b) This Agreement is solely for the benefit of Seller and Buyer and
their respective successors and permitted assigns and nothing contained in this
Agreement shall be deemed to confer upon anyone other than the Seller and the
Buyer and their respective successors and permitted assigns any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein.
     4.8 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. EACH OF THE
PARTIES HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT
WITHIN SUCH STATE FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
TO THE LAYING OF VENUE IN SUCH COURT.
     4.9 Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND

7



--------------------------------------------------------------------------------



 



UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has duly executed this Agreement as of the date and year set forth
above.

                  CARE INVESTMENT TRUST INC.    
 
           
 
  By:        
 
           
 
  Name:   F. Scott Kellman    
 
  Title:   Chief Executive Officer    
 
                CIT HEALTHCARE LLC    
 
           
 
  By:        
 
           
 
  Name:   Steven Warden    
 
  Title:   President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Mortgage Assets
Care Investment Trust - Mortgage Portfolio 2Q ‘08 Balances
(dollars in thousands)

                      Carrying     Outstanding       Amount @ 6/30/08    
Balance @ 6/30/08  
SNF
  $ 9,236     $ 9,066  
SNF / ALF
    24,863       24,673  
SNF / ALF / IL
    26,510       25,822  
SNF
    23,992       23,896  
SNF
    27,614       27,229  
SNF
    6,642       6,569  
SNF
    4,676       4,647  
SNF / ICF
    29,690       29,392  
SNF
    8,552       8,476  
SNF / ALF
    9,802       9,547  
SNF / Sr. Appts / ALF
    16,311       16,160  
ALF
    3,705       3,718  
SNF / IL
    6,037       6,037  
SNF
    9,239       9,239  
SNF
    10,314       10,314  
 
           
Total
  $ 217,183     $ 214,785  
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
ASSIGNMENT AGREEMENT
     This ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [___], 200_, is
by and between Care Investment Trust Inc., a Maryland corporation (the “Seller”)
and CIT Healthcare LLC, a Delaware Limited Liability Company (the “Buyer”).
Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed to such terms in the Mortgage Purchase Agreement entered into
by and between Seller and Buyer on September 30, 2008 (the “Mortgage Purchase
Agreement”).
W I T N E S S E T H:
     WHEREAS, Seller desires to assign, convey and transfer all of its right,
title and interest to the assets set forth on Schedule 1 hereto (collectively,
the “Assets”) to Buyer in exchange for a cash payment of
$                                        , which constitutes the Sale Price as
finally determined pursuant to the Mortgage Purchase Agreement;
     NOW, THEREFORE, in consideration for the foregoing and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto (each a “Party” and collectively the “Parties”) agree as follows:
     Section 1. Transfer of the Assets. On the terms and subject to the
conditions of this Agreement and in consideration of the receipt by Seller of
the Sale Price for such Assets from Buyer, Seller hereby transfers, assigns,
conveys and delivers to Buyer all right, title and interest in and to the Assets
as of the date hereof (the “Closing Date”).
     Section 2. Payment for the Assets. On the terms and subject to the
conditions of this Agreement and in consideration for the transfer of the
Assets, Buyer has paid the Sale Price to Seller by wire transfer in immediately
available funds to the account or accounts designated by Seller in the Exercise
Notice.
     Section 3. Closing Allocations.
          (a) Payments Belonging to Seller. Seller is entitled to (i) all
payments of principal on the Assets, as well as any prepayment penalty or
premium associated therewith, that are due on or before the Closing Date and
that are collected on or before the Closing Date, (ii) all payments of principal
on the Assets, as well as any prepayment penalty or premium associated
therewith, that are due on or before the Closing Date and that are collected
after that date, and (iii) all payments of interest that represent interest
accruing on the Assets through and including the day prior to the Closing Date.
If and to the extent any such payments are received by Buyer, Buyer will remit
such payments to Seller promptly upon receipt thereof. Notwithstanding its
status as owner of the Assets after the Closing, Buyer will not waive or forgive
(or otherwise forbear from the enforcement and collection of) such payments that
enure to the benefit of Seller as provided herein.

 



--------------------------------------------------------------------------------



 



          (b) Payments Belonging to Buyer. Buyer is entitled to (i) all payments
of principal on the Assets, as well as any prepayment penalty or premium
associated therewith, that are due after the Closing Date and are collected by
Seller on or prior to the Closing Date, (ii) all payments of principal on the
Assets, as well as any prepayment penalty or premium associated therewith, that
are due after the Closing Date and are collected after the Closing Date, and
(iii) all payments of interest that represent interest accruing on the Assets on
and after the Closing Date and that are collected after the Closing Date. If and
to the extent any such payments are received by Seller, Seller will remit such
payments to Buyer promptly upon receipt thereof.
     Section 4. Deliveries at Closing.
          (a) Seller has delivered to Buyer as of the date hereof:
               (1) with respect to each of the Assets identified on Schedule 1
hereto, such endorsements, assignment and assumption agreements and other
instruments of transfer, all in the form satisfactory to Buyer, as may be
required to vest good title in and to the Assets in Buyer (“Transfer
Instruments”), executed by Seller and each other required party other than
Buyer;
               (2) copies of any approvals or consents required under the
underlying loan documents more particularly described on Schedule 1 hereto in
order to consummate the transfers herein contemplated. Schedule 1 identifies
each Asset that requires a consent in connection with the transaction herein
contemplated; and
               (3) any books and records with respect to each of the Assets
identified on Schedule 1 hereto.
          (b) Buyer has delivered to Seller as of the date hereof:
               (1) the Sale Price by wire transfer of immediately available
funds to an account designated by Seller in accordance with the Exercise Notice;
and
               (2) to the extent applicable, counterparts of the Transfer
Instruments executed by Buyer.
     Section 5. Representations and Warranties of Seller. Seller hereby
represents and warrants to Buyer, as follows:
          (a) Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland.
          (b) Seller has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) This Agreement, assuming due authorization, execution and delivery
by Buyer, constitutes a valid, legal and binding obligation of Seller,
enforceable against Seller in accordance with the terms hereof, subject to
(A) applicable bankruptcy insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity, regardless of whether such enforcement is considered in a proceeding
in equity or at law and (C) public policy considerations underlying the
securities laws, to the extent that such public policy considerations limit the
enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities.
          (d) The execution and delivery by Seller of this Agreement and its
performance of, and compliance with, the terms of this Agreement will not
conflict with or constitute a breach, violation, or default under (A) its
certificate of incorporation or bylaws, (B) any law, any order or decree of any
court or arbiter, or any order, regulation or demand of any federal, state or
local government or regulatory authority, which violation is likely to affect
materially and adversely either the ability of Seller to perform its obligations
under this Agreement or the financial condition of Seller or (C) any indenture,
loan or credit agreement, or any other agreement, contract, instrument,
mortgage, lien, lease, permit, authorization, order, writ, judgment, injunction
or decree to which Seller is a party or by which any Asset is bound or affected;
the consummation of the transactions contemplated by this Agreement will not
result in the cancellation, modification or termination of, or the acceleration
of, or the creation of any charges, claims, conditions, options, assignments,
preemptive rights, rights of first refusal, security interests, hypothecations,
encumbrances, mortgages, liens or pledges (collectively, “Liens”) on the Assets
pursuant to any agreement, license, lease, understanding, contract, indenture,
mortgage, instrument, promise, undertaking or other commitment or obligation
(“Contracts”) under which Seller or any Asset is subject to or bound.
          (e) Seller has not dealt with any person that may be entitled to any
commission or compensation in connection with the transfer of the Assets. Seller
or the obligor on the promissory note or notes related to each Asset (the
“Obligor”) has paid any and all amounts due to any such person, and Buyer shall
have no responsibility for any payments due any such person.
          (f) As of the date of this Agreement, all of the Assets as described
on Schedule 1 are owned by Seller and Seller has good title to all of the
Assets, free and clear of all Liens.
          (g) There are no Contracts with any other person or entity to sell,
transfer, assign or in any manner create a Lien on, the Assets, or to not sell,
transfer or assign the Assets to Buyer.
          (h) No consents or approvals, other than those that have been
obtained, are required for the transfer of the Assets in accordance with the
terms of this Agreement.

 



--------------------------------------------------------------------------------



 



          (i) The Transfer Instruments are sufficient to convey to Buyer all
right, title and interest in the Assets in all relevant jurisdictions, except to
the extent that a recording or other filing is required to transfer such Asset.
          (j) To the best of Seller’s knowledge, there is no material default,
breach, violation or event of acceleration existing under any Asset and no event
that, with the passage of time, or with notice and the expiration of any grace
or cure period, would constitute a material default, breach, violation or event
of acceleration thereunder.
          (k) To Seller’s knowledge, each property related to an Asset is in all
material respects in compliance with, and lawfully used, operated and occupied
under, applicable zoning and building laws or regulations, and Seller has not
received notification from any governmental authority that any such property
fails to comply with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to obtain or maintain any inspection, license
or certificates material to the operation of such property.
          (l) To the best of Seller’s knowledge, there are no actions, suits or
proceedings pending, or known to be threatened, before any court, administrative
agency or arbitrator concerning an Asset or the applicable collateral securing
the Asset (the “Collateral”) that might materially and adversely affect
(1) title to such Asset, (2) the validity or enforceability thereof, (3) the
value of the Collateral as security for the Asset or (4) the marketability of
such Collateral.
          (m) The information set forth on Schedule 2 hereto is true and
accurate in all material respects.
     Section 6. Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller as follows:
          (a) Buyer is duly organized, validly existing and in good standing
under the laws of the State of Delaware.
          (b) Buyer has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement and has duly executed
and delivered this Agreement.
          (c) This Agreement, assuming due authorization, execution and delivery
by Seller, constitutes a valid, legal and binding obligation of Buyer,
enforceable against Buyer in accordance with the terms hereof, subject to
(A) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity, regardless of whether such enforcement is considered in a proceeding
in equity or at law and (C) public policy considerations underlying the
securities laws, to the extent that such public policy considerations limit the
enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities.

 



--------------------------------------------------------------------------------



 



          (d) Buyer is not in violation of, and its execution and delivery of
this Agreement and its performance of, and compliance with, the terms of this
Agreement will not constitute a violation of, any law, any order or decree of
any court or arbiter, or any order, regulation or demand of any federal, state
or local governmental or regulatory authority, which violation, in Buyer’s good
faith and reasonable judgment, is likely to affect materially and adversely
either the ability of Buyer to perform its obligations under this Agreement or
the financial condition of Buyer.
     Section 7. Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants contained in this Agreement shall
survive the Closing for a period of twelve (12) months after the Closing Date.
     Section 8. Remedies After Closing Upon Breach of Representations and
Warranties Made by Seller.
          (a) Opportunity to Cure. If, within twelve (12) months after the
Closing, there is a breach of any of the representations and warranties in
Section 5 made by Seller regarding the characteristics of any Asset, and such
breach materially and adversely affects the value of such Asset (a “Material
Breach”), Buyer will promptly notify Seller in writing of the Material Breach
after Buyer first gains knowledge of such breach but in any event, no later than
twelve (12) months after the Closing; provided, however, that the failure to
give such notice shall not affect Buyer’s rights under this Section 8 except to
the extent that Seller is actually prejudiced thereby. Each such notice must
describe the asserted Material Breach in reasonable detail, and must also
indicate the amount Buyer in good faith estimates the value of the affected
Asset has been diminished as a result of such asserted Material Breach (the
“Diminution in Value”). Seller may then elect in its sole and absolute
discretion to either pay to Buyer the Diminution in Value, or attempt to cure or
correct such asserted Material Breach in all material respects within the
applicable Permitted Cure Period (as defined below).
     For purposes of the foregoing, and subject to the following paragraph, the
“Permitted Cure Period” applicable to any Material Breach in respect of an Asset
will be the 90-day period immediately following receipt by Seller of written
notice of such Material Breach. If such Material Breach cannot be corrected or
cured in all material respects within such 90-day period, but it is reasonably
likely that such Material Breach can be corrected or cured and Seller is
diligently attempting to effect such correction or cure, then the applicable
Permitted Cure Period will be extended for an additional 90 days.
     Section 9. Indemnity.
          (a) Indemnification by Seller. Seller hereby agrees to indemnify and
hold Buyer harmless from and against any and all damage, expense, loss, cost,
claim or liability (each a “Claim”) suffered or incurred by Buyer as a result of
any of the following:

 



--------------------------------------------------------------------------------



 



               (1) any untruth or inaccuracy in, or any breach of, any of the
representations or warranties made by Seller in Section 5 of this Agreement; or
               (2) any breach of, or failure to perform, any agreement of Seller
contained in this Agreement.
          (b) Indemnification by Buyer. Buyer hereby agrees to indemnify and
hold Seller harmless from and against any and all Claims suffered or incurred by
Seller as a result of any of the following:
               (1) any untruth or inaccuracy in, or any breach of, any of the
representations or warranties made by Buyer in Section 6 of this Agreement; or
               (2) any breach of, or failure to perform, any agreement of Buyer
contained in this Agreement.
          (c) Scope of Indemnity. Notwithstanding anything to the contrary
otherwise provided in this Agreement:
               (1) except in the case of fraud, the indemnification set forth in
Sections 9(a) and 9(b) shall be limited to an amount equal to the value of the
Sale Price received by Seller on the date hereof; and
               (2) the indemnification set forth in Sections 9(a) and 9(b) shall
only extend to any Claim which arises within twelve (12) months following the
Closing.
          (d) Notice. To the extent that a Claim is asserted by a third party,
the party hereto seeking indemnification pursuant to Section 9(a) or 9(b)
(“Indemnitee”) shall give prompt written notice to the party hereto from whom
indemnification is sought (“Indemnitor”) as to the assertion of any Claim, or
the commencement of any Claim. Subject to Section 9(c)(2), the omission of
Indemnitee to notify Indemnitor of any such Claim shall not relieve Indemnitor
from any liability in respect of such Claim that it may have to Indemnitee on
account of this Agreement, provided, however, that Indemnitor shall be relieved
of liability to the extent that the failure so to notify (a) shall have caused
prejudice to the defense of such Claim, or (b) shall have materially increased
the costs or liability of Indemnitor by reason of the inability or failure of
Indemnitor (because of the lack of prompt notice from Indemnitee) to be involved
in any investigations or negotiations regarding any such Claim. In case any such
Claim shall be asserted or commenced against Indemnitee and it shall notify
Indemnitor thereof, Indemnitor shall be entitled to participate in the
negotiation or administration thereof and, to the extent it may wish, to assume
the defense thereof with counsel reasonably satisfactory to Indemnitee, and,
after notice from Indemnitor to Indemnitee of its election so to assume the
defense thereof, which notice shall be given within fifteen (15) calendar days
of its receipt of such notice from Indemnitee, Indemnitor will not be liable to
Indemnitee hereunder for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation. Indemnitor shall not settle any Claim in any manner that does not
completely relieve Indemnitee of liability for such

 



--------------------------------------------------------------------------------



 



Claim, without the written consent of Indemnitee, which consent shall not be
unreasonably withheld or delayed.
     Section 10. Expenses. Except as otherwise provided in the Mortgage Purchase
Agreement, all reasonable costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby (including reasonable
attorneys fees and expenses) shall be paid by each of the respective parties
with respect to their own costs and expenses.
          Section 11 Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile or similar writing)
and shall be given,
          If to Seller:
Care Investment Trust Inc.
c/o CIT Healthcare LLC
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attention: Chief Financial Officer
Facsimile No.: (212) 771-9317
          If to Buyer:
CIT Healthcare LLC
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attention: President
Facsimile No.: (212) 771-9317
     Section 12. Further Assurances. From time to time following the Closing,
Seller shall execute and deliver, or cause to be executed and delivered, to
Buyer such other documents or instruments of conveyance and transfer as Buyer
may reasonably request or as may be otherwise necessary to more effectively
convey and transfer to, and vest in Buyer the Assets, or in order to fully
effectuate and to implement the purposes, terms and provisions of this
Agreement.
     Section 13 Entire Agreement: No Other Representations. This Agreement and
the Mortgage Purchase Agreement, along with all exhibits, schedules and annexes
thereto, constitute the entire agreement among the Parties with respect to the
subject matter hereof, and supersede all other prior agreements and
understandings, both written and oral, between the Parties, with respect to the
subject matter hereof.
     Section 14 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and

 



--------------------------------------------------------------------------------



 



purpose of such invalid or unenforceable provision and (b) the remainder of this
Agreement and the application of such provision to other persons or entities or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
     Section 15 Interpretation. The section references and headings herein are
for convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
     Section 16 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. No Party may assign any of its rights or delegate any of its
duties or obligations under this Agreement, provided that Buyer may, upon
written notice to Seller, delegate its duties or obligations hereunder to any
Affiliate or Affiliates of Buyer, and provided further that Buyer shall have the
right to assign its rights under this agreement with respect to any Asset to any
purchaser of such Asset from Buyer.
     Section 17 Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which shall constitute one instrument. The Parties may
execute this Agreement by the facsimile exchange of executed signature pages.
     Section 18 Enforcement; No Joint Venture or Partnership; No Third Party
Beneficiaries.
          (a) If any suit, action or other legal proceeding is brought to
enforce any provision of this Agreement, the Party ultimately prevailing in such
action or proceeding shall be entitled to recover the reasonable costs
(including legal fees and expenses) of bringing or defending such action or
proceeding.
          (b) Seller and Buyer intend that the relationships created hereunder
be solely that of purchaser and seller. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy in common, or joint tenancy
relationship between Buyer, on the one hand, and Seller, on the other hand.
          (c) This Agreement is solely for the benefit of Seller and Buyer and
their respective successors and permitted assigns and nothing contained in this
Agreement shall be deemed to confer upon anyone other than the Seller and Buyer
and their respective successors and permitted assigns any right to insist upon
or to enforce the performance or observance of any of the obligations contained
herein or therein.
     Section 19 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. EACH
OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE

 



--------------------------------------------------------------------------------



 



EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY
ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.
     Section 20 Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have executed this
Assignment Agreement as of the date first written above.

              CARE INVESTMENT TRUST INC.
 
       
 
  By:    
 
       
 
  Name:   F. Scott Kellman
 
  Title:   Chief Executive Officer
 
            CIT HEALTHCARE LLC
 
       
 
  By:    
 
       
 
  Name:   Steven Warden
 
  Title:   President

 